ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                              In re N.C., 2013 IL App (3d) 120438




Appellate Court            In re N.C., a Minor (The People of the State of Illinois, Petitioner-
Caption                    Appellee, v. Nichole G., Respondent-Appellant).



District & No.             Third District
                           Docket No. 3-12-0438


Filed                      July 25, 2013


Held                       The trial court’s adjudication that respondent’s child was neglected was
(Note: This syllabus       reversed and the cause was remanded for a new hearing on the petition
constitutes no part of     where the record showed that respondent’s boyfriend, who had signed a
the opinion of the court   voluntary acknowledgment of paternity, was dismissed from the
but has been prepared      proceedings pursuant to the grant of the State’s motion for a declaration
by the Reporter of         of nonpaternity based on DNA test results showing that the boyfriend was
Decisions for the          not the father and findings that the acknowledgment was signed under a
convenience of the         mistake of fact, since the State had no standing to challenge the
reader.)
                           boyfriend’s paternity, and the boyfriend was denied his right to attend the
                           neglect hearing, testify, and present evidence.


Decision Under             Appeal from the Circuit Court of Peoria County, No. 12-JA-43; the Hon.
Review                     Mark E. Gilles, Judge, presiding.



Judgment                   Reversed and remanded with directions.
Counsel on                  Louis P. Milot, of Peoria, for appellant.
Appeal
                            Jerry Brady, State’s Attorney, of Peoria (Terry A. Mertel and Mark A.
                            Austill, both of State’s Attorneys Appellate Prosecutor’s Office, of
                            counsel), for the People.


Panel                       JUSTICE McDADE delivered the judgment of the court, with opinion.
                            Justice Holdridge concurred in the judgment and opinion.
                            Justice Carter dissented, with opinion.




                                              OPINION

¶1          The State filed a juvenile neglect petition (705 ILCS 405/2-3, 2-13 (West 2010)) seeking
        to have the minor child, N.C., adjudicated neglected and made a ward of the court.
        Respondent’s boyfriend, who voluntarily acknowledged he was the father of N.C., was
        dismissed from the proceeding on the State’s motion after a DNA test revealed he was not
        the biological father of the child. An adjudicatory hearing was held, and the trial court found
        that N.C. was neglected. After a dispositional hearing, the trial court found that N.C.’s
        mother was unfit, made N.C. a ward of the court, and named the Department of Children and
        Family Services (DCFS) as N.C.’s guardian. N.C.’s mother (respondent) appeals, arguing
        that the trial court erred in: (1) finding that N.C. was neglected; and (2) granting the State’s
        motion to declare that Alfred C. was not the father of N.C. We reverse and remand.

¶2                                              FACTS
¶3          N.C. was born on February 17, 2012, and was taken into protective custody by DCFS a
        few days thereafter. Initially, respondent’s boyfriend, Alfred C., was believed to be the father.
        A day after N.C. was born, Alfred signed a voluntary acknowledgment of paternity or
        parentage (VAP) as to N.C. The VAP provides that, by signing it, the signor understands that
        the VAP is the same as a court order determining the legal relationship between a father and
        child. The VAP also notifies the signor that he can request a genetic test as to the child’s
        paternity, and that by signing the VAP he gives up his right to a genetic test.
¶4          A juvenile neglect petition was filed in the instant case as to N.C. on February 22, 2012.
        The petition alleged that N.C. had been subjected to an injurious environment in that: (A)
        respondent had previously been found unfit as to her other children in May 2009 and March
        2010 in certain Tazewell County cases, and there had been no subsequent finding of fitness;
        (B) respondent had not completed services that would result in a finding of fitness; (C)
        Alfred was bipolar and was not taking his medication; (D) Alfred had anger management

                                                  -2-
     issues, was recently kicked out of his sister’s home, and was homeless; (E) on June 17, 2011,
     respondent was punched in the face by her boyfriend at the time, Joseph R.; (F) on December
     20, 2009, respondent’s three-year-old child was injured when the child was struck in the face
     by a speaker that was thrown by respondent’s boyfriend at the time, Chad F.; (G) Alfred had
     previously made threats to children’s home workers in July 1998; (H) respondent had a
     criminal history, which included a retail theft in 2010; and (I) Alfred had a criminal history,
     which included reckless conduct in 1984; battery in 1991; battery, criminal damage to
     property, and disorderly conduct in 1998; battery, resisting police, aggravated battery, and
     possession of an explosive or incendiary device in 2000; threatening a public official in
     2004; harassing a witness, unlawful restraint, and resisting a police officer in 2006, and
     resisting a police officer in 2011.1
¶5       Respondent and Alfred were represented by separate attorneys in the proceedings and a
     guardian ad litem (GAL) was appointed to represent the interests of N.C. At one of the initial
     court proceedings in this case, the trial court found that Alfred was the legal father of N.C.
     based upon the VAP. Respondent and Alfred filed answers to the neglect petition. In her
     answer, respondent stipulated that the State would call witnesses at the adjudicatory hearing
     who would support the allegations contained in paragraphs A, C, D, E, F, H, and I, but added
     that after the incident described in paragraph E occurred, she called the police and terminated
     her relationship with that boyfriend. Respondent claimed insufficient knowledge as to
     paragraphs B and G and demanded strict proof as to paragraph B, but not as to paragraph G.
     In his answer, Alfred, who at the time was still believed to be the father, stipulated that the
     State would call witnesses at the adjudicatory hearing who would support all of the
     allegations contained in the petition, except those in paragraph G. Alfred made no response
     in his answer as to that paragraph, and paragraph G was later stricken.
¶6       During the course of pre-adjudicatory proceedings, the State moved to have Alfred’s
     deoxyribonucleic acid (DNA) tested to determine if he was truly the father of N.C. It does
     not appear that any party objected to this motion, and the trial court granted the State’s
     request. The State later received the results of the DNA test, which showed conclusively that
     Alfred was not the biological father of N.C. The State subsequently filed a “Motion for
     Declaration of Non-Paternity,” alleging that the DNA test proved that Alfred was not the
     father of N.C.
¶7       A hearing was held on the motion and a Family Core caseworker was questioned by the
     parties, although she was not sworn prior to testifying. The caseworker stated that she was
     present while an integrated assessment screener inquired about Alfred and respondent’s
     relationship, and the caseworker overheard the responses. The screener asked Alfred and
     respondent “when they got together,” to which Alfred answered December of 2011. When
     the assessment screener pointed out the child was born in February of 2012, Alfred then
     stated they had met before then but “got together” in December. The screener did not seek


             1
             Alfred was initially referenced in the petition as the “father.” However, the petition was
     amended and those references were changed during or just before the adjudicatory hearing, after it
     was determined that Alfred was not the father of N.C.

                                                -3-
       to clarify what Alfred meant by “got together.” Upon further questioning by the screener later
       in the intake interview, Alfred said that he and respondent had been intimate in May or June
       of 2011.
¶8          The court then heard arguments on the State’s motion. All parties stipulated to the
       existence of the VAP and that the dispute was governed by sections 5 and 6 of the Illinois
       Parentage Act of 1984 (Parentage Act) (750 ILCS 45/1 et seq. (West 2010)). The State
       conceded that it could not bring an action for the nonexistence of the parent and child
       relationship under section 7 of the Parentage Act, but argued that it could challenge the VAP
       on the basis of fraud, duress, or material mistake of fact pursuant to section 6(d) of the
       Parentage Act. The State argued that the VAP was signed under either a mistake of fact or
       fraud, because the caseworker’s testimony arguably indicated that Alfred and N.C.’s mother
       might not have had sexual relations until December 2011, well after N.C. was conceived.
       Both respondent and Alfred argued that the State had not met the burden of proof to
       challenge the VAP, and respondent argued that the State’s Attorney did not have standing
       to undo the VAP. The GAL argued that a mistake of fact had been established, and further
       argued it was not in the minor’s best interests for the trial court to uphold the VAP. At the
       conclusion of the hearing, the trial court granted the State’s motion, finding that based on the
       DNA results “there clearly was a mistake of fact in that [Alfred] is not the biological father.”
       The court also found that granting the motion was in the child’s best interest. The trial court
       found that there was no just reason to delay enforcement or appeal of its ruling, and Alfred
       filed for leave to file an interlocutory appeal but was denied by this court. In re N.C., No. 3-
       12-0365 (2012) (unpublished order under Supreme Court Rule 23).
¶9          On the same day in April 2012 that the declaration of nonpaternity was entered, an
       adjudicatory hearing was held on the petition. Prior to the hearing, the petition was modified
       to remove the references to Alfred as the father of N.C. The only testimony presented at the
       hearing was that of respondent. Called by her own attorney, respondent testified that in the
       prior juvenile cases, she had been ordered to complete random drug screens, to complete a
       parenting and a domestic violence class, to attend visits with her children, and to attend
       recommended counseling. Respondent stated that she had completed most of those
       requirements at one time or another but had dropped out of counseling after about five
       sessions because she did not feel that it was needed. Prior to argument, the State presented
       a factual basis for the stipulated paragraphs of the neglect petition in the form of a proffer to
       the trial court of the evidence the State would have presented on those paragraphs, if the
       allegations in those paragraphs had been contested. In addition, the court files from the prior
       juvenile cases as to respondent’s other children were admitted as an exhibit. At the
       conclusion of the adjudicatory hearing, the trial court found that the State had proven all of
       the allegations in the petition and that N.C. was a neglected minor.
¶ 10        A dispositional hearing was later held. The dispositional report indicated that respondent
       and Alfred were married in March 2012. At the conclusion of the dispositional hearing, the
       trial court found that respondent was unfit, made N.C. a ward of the court, and named DCFS
       as N.C.’s guardian. Respondent appealed.



                                                 -4-
¶ 11                                          ANALYSIS
¶ 12        Respondent has raised two arguments on appeal. She argues that the trial court’s finding
       of neglect was against the manifest weight of the evidence, and also asserts that the trial court
       erred by granting the State’s motion for nonpaternity as to Alfred. We will first address the
       trial court’s order declaring that Alfred was not the father of N.C. and removing him as a
       party from the neglect proceeding.
¶ 13        Respondent has questioned the ability of the State to bring a motion for nonpaternity as
       to Alfred. As an initial matter, the State argues that respondent has no standing to raise this
       issue on appeal because the trial court’s ruling on this matter was not adverse to her interests.
       Standing requires some injury in fact to a legally recognized interest. In re Estate of
       Wellman, 174 Ill. 2d 335, 345 (1996). “Any party to the case may seek appellate review from
       a final judgment which is adverse to his interests, and whether the party was actually
       aggrieved does not determine his right to appeal.” St. Mary of Nazareth Hospital v. Kuczaj,
       174 Ill. App. 3d 268, 270-71 (1988). Respondent and her child have a clear interest in the
       issue of Alfred’s status as the father because of the actual or potential economic and social
       support owed to the child from the legal father. That interest is strengthened by the fact that
       respondent and Alfred are now married. Therefore, we conclude that respondent may raise
       this issue on appeal.
¶ 14        Respondent asserts that as a matter of statutory construction, the State has no standing
       to bring a motion for the declaration of nonpaternity under the Parentage Act. In the
       alternative, she asserts that even if the State had standing, the motion should have been
       denied because the State failed to show by clear and convincing evidence that the VAP was
       made based upon a mistake of fact as to whether Alfred was N.C.’s natural father. The State
       argues that its standing to challenge a VAP is not precluded by the Parentage Act, and on the
       merits of its challenge, the State argues that the DNA test conclusively proving Alfred is not
       the biological father of N.C. was sufficient to establish a material mistake of fact.
¶ 15        As the assertions of the parties indicate, this case involves an issue of statutory
       construction. The principles of statutory construction are well established. The fundamental
       rule of statutory construction is to ascertain and give effect to the intent of the legislature.
       Gaffney v. Board of Trustees of the Orland Fire Protection District, 2012 IL 110012, ¶ 56.
       The most reliable indicator of that intent is the language of the statute itself. Gaffney, 2012
IL 110012, ¶ 56. If the statutory language is clear and unambiguous, it must be applied as
       written, without resorting to further aids of statutory construction. Gaffney, 2012 IL 110012,
       ¶ 56. In determining the plain meaning of statutory language, a court will consider the statute
       in its entirety, the subject the statute addresses, and the apparent intent of the legislature in
       enacting the statute. Blum v. Koster, 235 Ill. 2d 21, 29 (2009). A court may not depart from
       the plain language of the statute and read into it exceptions, limitations, or conditions that
       are not consistent with the express legislative intent. Gaffney, 2012 IL 110012, ¶ 56. The
       standard of review on appeal for an issue of statutory construction is de novo. Gaffney, 2012
IL 110012, ¶ 50.
¶ 16        To resolve these issues, we must look to the provisions of the Parentage Act. The
       Parentage Act creates a statutory mechanism for legally establishing a parent-child


                                                 -5-
       relationship in Illinois. J.S.A. v. M.H., 224 Ill. 2d 182, 198 (2007). The purpose of the
       Parentage Act is to further the public policy of this state to recognize the right of every child
       to the physical, mental, emotional, and monetary support of his or her parents. 750 ILCS
       45/1.1 (West 2010); J.S.A., 224 Ill. 2d at 198. The Parentage Act was intended “to provide
       for the support, maintenance and education of illegitimate children so that they [would] not
       become wards of the state.” Berg v. Garrett, 224 Ill. App. 3d 619, 622-23 (1992). When
       parentage of a child is at issue in a civil action, the provisions of the Parentage Act shall
       apply. 750 ILCS 45/9(a) (West 2010).
¶ 17       The Parentage Act contains several ways to establish a father and child relationship: by
       presumption (750 ILCS 45/5(a) (West 2010)), by consent (750 ILCS 45/6 (West 2010)), or
       by judicial determination (750 ILCS 45/7 (West 2010)). J.S.A., 224 Ill. 2d at 198. Two
       presumptions arise from a man’s marriage to the mother of the child. See 750 ILCS
       45/5(a)(1), (a)(2) (West 2010). Of relevance to this appeal, sections 5(a)(3) and 5(a)(4)
       provide that a man is presumed to be the natural father of a child if the man and the child’s
       mother have signed a VAP in accordance with certain other statutory provisions. 750 ILCS
       45/5(a)(3), (a)(4) (West 2010). The presumption of parentage resulting from a VAP becomes
       conclusive if the VAP is not rescinded within the earlier of (1) 60 days or (2) the date of an
       administrative or judicial proceeding relating to the child (including a proceeding to establish
       a support order) in which the signatory is a party. 750 ILCS 45/5(b) (West 2010). See also
       In re Paternity of an Unknown Minor, 2011 IL App (1st) 102445, ¶ 10 (the term
       “conclusive” as used in section 5 of the Parentage Act applies only to the signatories of the
       VAP and precludes those parties from subsequently disputing the parent-child relationship
       with the child). A proceeding to ratify paternity established pursuant to a VAP is neither
       required nor permitted. 750 ILCS 45/6(c) (West 2010). See also Department of Public Aid
       ex rel. Allen v. Dixson, 323 Ill. App. 3d 600, 602 (2001) (holding that the Parentage Act
       prevents a man who signed a VAP from obtaining DNA testing to determine if he is actually
       the biological father). Thus, under the Parentage Act “fatherhood is not always created by
       pure genetics.” In re Parentage of G.E.M., 382 Ill. App. 3d 1102, 1109 (2008).
¶ 18       The Parentage Act also contains several mechanisms for challenging an established
       parent and child relationship. Under section 7(b), “[a]n action to declare the nonexistence of
       the parent and child relationship may be brought by the child, the natural mother, or a man
       presumed to be the father under subdivision (a)(1) or (a)(2) of Section 5 of this Act,” and the
       statute provides that these actions shall be brought by verified complaint. 750 ILCS 45/7(b)
       (West 2010). Section 7(b-5) provides that a man adjudicated to be the father under the
       presumptions of section 5 may file for the declaration of the nonexistence of the parent and
       child relationship if a DNA test establishes he is not the father. 750 ILCS 45/7(b-5) (West
       2010). Section 7(b-5) does not apply to a man who has signed a VAP, however. See People
       ex rel. Department of Public Aid v. Smith, 212 Ill. 2d 389, 407 (2004). Instead, a man who
       voluntarily acknowledges paternity may only challenge a VAP in court under section 6(d)
       of the Parentage Act. Smith, 212 Ill. 2d at 405. Section 6(d) provides that “[a] signed
       acknowledgment of paternity entered under this Act may be challenged in court only on the
       basis of fraud, duress, or material mistake of fact, with the burden of proof upon the
       challenging party.” 750 ILCS 45/6(d) (West 2010). The method to challenge a VAP is

                                                 -6-
       through a motion under section 2-1401 of the Code of Civil Procedure (735 ILCS 5/2-1401
       (West 2012)). See Smith, 212 Ill. 2d at 399; Department of Public Aid ex rel. Howard v.
       Graham, 328 Ill. App. 3d 433, 435-36 (2002).
¶ 19       With these provisions in mind, we turn to the issue of whether the State had standing to
       challenge Alfred’s paternity when it filed its “Motion for Declaration of Non-Paternity” on
       the basis of the DNA test showing Alfred was not the biological father. First, we consider
       whether the State had standing under section 7(b) or 7(b-5) of the Parentage Act. Section 7(b)
       states that an action to declare the nonexistence of the parent and child relationship may be
       brought by the child, the natural mother, or a man presumed to be the father under the marital
       presumptions of section 5. Under section 7(b-5), a man adjudicated to be the father under the
       marital presumptions of section 5 may file for the declaration of the nonexistence of the
       parent and child relationship if a DNA test establishes he is not the father. The plain language
       of these statutory sections specifies which parties may bring an action to declare the
       nonexistence of the parent and child relationship, and we find nothing that authorizes the
       State to bring such a motion. As the State conceded at the trial level, it cannot file for
       nonpaternity under section 7(b) or 7(b-5).2
¶ 20       We turn next to section 6(d), which provides that a VAP may be challenged on the basis
       of fraud, duress, or material mistake of fact. As the State correctly points out, the section of
       the statute does not limit who or what party may challenge a VAP. Although there is little
       case law on the subject, the supreme court indicated that section 6(d) is a mechanism by
       which the presumed father may challenge the voluntariness of his acknowledgment of
       paternity; in essence, the father may challenge a VAP by showing his consent was procured
       through fraud, duress, or mistake of fact. See Smith, 212 Ill. 2d at 405. Here, although the
       State attempted to establish that Alfred signed the VAP due to a material mistake of fact, we
       do not believe that the State may assert this cause of action on his behalf. This court has
       previously determined that a mother did not have standing to challenge the paternity of the
       man presumed to be the father pursuant to a VAP. See G.E.M., 382 Ill. App. 3d at 1117. In
       discussing a challenge to a VAP, we stated:
           “[A] presumed father has standing to raise his own challenge to the acknowledgment of
           paternity based on fraud, duress, or material mistake of fact. [Citation.] The method for
           a father to raise such a challenge is to file a ‘proper motion under section 2–1401 of the
           Code.’ [Citations.] [The presumed father] has not personally challenged his decision to
           step forward as the child’s legal father by filing his own section 2–1401 petition claiming
           fraud, duress or material mistake of fact. He has not indicated that he no longer wishes
           to serve in the capacity as parent. These issues must be advanced by the father or his
           attorney. Mother cannot represent father’s legal interests by bringing them to the
           attention of the court, under the pretext of consent, when that is not evident of record in

               2
                 We note that the GAL presumably could, in the name of the child, have filed a motion to
       declare the nonexistence of the parent and child relationship under section 7(b) of the Parentage Act,
       because that section specifically provides the child may bring such a motion. See In re M.M., 401
Ill. App. 3d 416, 422-23 (2010). However, it was the State’s Attorney, not the GAL, who filed the
       motion in this case.

                                                    -7-
            this case.” (Emphasis in original.) G.E.M., 382 Ill. App. 3d at 1117.
       In this case, as in G.E.M., whether the presumed father signed the VAP due to fraud, duress,
       or material mistake of fact is a claim relating to the legal interest of the father, and should be
       advanced by the father himself. The State, who is not a signatory to the VAP, cannot make
       this argument on the father’s behalf.
¶ 21        We reject the State’s argument that because the challenge to Alfred’s paternity occurred
       during a proceeding under the Juvenile Court Act of 1987 (705 ILCS 405/1-1 et seq. (West
       2010)), it had standing to challenge Alfred’s paternity. The provisions of the Parentage Act
       govern issues relating to paternity (see 750 ILCS 45/9(a) (West 2010)), and that statute does
       not give the State standing to challenge Alfred’s paternity in the manner it did.
¶ 22        In addition, even if it did have standing to challenge Alfred’s VAP on the basis of a
       material mistake of fact, we do not believe that the State met its burden. The Parentage Act
       does not define what is required to prove a material mistake of fact in a challenge to a VAP,
       but under the common law, to rescind a contract based on a mistake of fact a party must
       show a mistake as to “a material feature of the contract, that the mistake is of such grave
       consequence that to enforce the contract would be unconscionable, that the mistake occurred
       notwithstanding the exercise of due care on the part of the party seeking rescission, and that
       the other party can be placed in statu quo.” Keller v. State Farm Insurance Co., 180 Ill. App.
3d 539, 548 (1989). Something is “material” if the party seeking rescission would have acted
       differently had he been aware of the fact, or if it concerned the type of information upon
       which he would be expected to rely when making his decision to act. Jordan v. Knafel, 378
Ill. App. 3d 219, 229 (2007). It is unclear whether the genetic identity of N.C. is material as
       to Alfred, because even after discovering he was not the biological father he still has sought
       to uphold the validity of the VAP and remain the legal father of N.C. Also, even if the
       genetic identity of N.C. is material, there is nothing to suggest Alfred should not bear the risk
       of such a mistake, since by signing the VAP a man gives up his right to a genetic test to
       determine fatherhood. Accordingly, we do not believe the DNA test results conclusively
       establish a material mistake of fact under the circumstances of this case. Likewise, the State
       did not establish Alfred executed the VAP due to fraud.
¶ 23        Based on the foregoing, it was error for the trial court to grant the motion for declaration
       of nonpaternity and dismiss Alfred as a party to the neglect proceedings. Alfred, as the
       presumed father, had the right to be heard and present evidence at the neglect hearing. Under
       the Juvenile Court Act, the parent of a minor has “the right to be present, to be heard, to
       present evidence material to the proceedings, to cross-examine witnesses, to examine
       pertinent court files and records, and *** the right to be represented by counsel.” 705 ILCS
       405/1-5(1) (West 2010). The statute grants these rights to a parent in a neglect proceeding
       to protect a parent’s due process rights. See In re K.C., 323 Ill. App. 3d 839, 849 (2001). We
       conclude that because Alfred was dismissed from the neglect hearing and the allegations of
       neglect concerned his conduct, the trial court’s finding that N.C. was neglected due to an
       injurious environment must be reversed and the matter remanded for a new hearing on the
       neglect petition, at which Alfred has the right to be heard and present evidence. Because the
       focus of a neglect proceeding is on whether the child is neglected, and not whether a parent
       is neglectful (see In re Arthur H., 212 Ill. 2d 441, 467 (2004)), this also necessitates reversing

                                                  -8-
       the adverse finding against respondent as well. Assuming Alfred’s status as the legal father
       remains unchanged, both respondent and Alfred should have the opportunity to present
       evidence as to whether N.C. is neglected. Therefore, we reverse and remand the matter to the
       trial court.

¶ 24                                    CONCLUSION
¶ 25      For the foregoing reasons, we reverse the judgment of the circuit court of Peoria County
       and remand the matter for further proceedings consistent with this opinion.

¶ 26       Reversed and remanded with directions.



¶ 27        JUSTICE CARTER, dissenting.
¶ 28        I respectfully dissent from the majority’s opinion in the present case. I would affirm the
       trial court’s judgment and would hold that the trial court did not err in: (1) finding that N.C.
       was a neglected minor; or (2) granting the State’s motion to declare nonpaternity as to
       Alfred. Because the majority does not address the first issue in its ruling, I will not address
       that issue in further detail in this dissent.
¶ 29        In resolving the second issue, contrary to the majority’s opinion, I believe that we must
       consider not only the provisions of the Parentage Act, but also the provisions of the Juvenile
       Court Act because the State’s challenge to the VAP was made in the context of a juvenile
       neglect proceeding. In fact, one of the State’s main assertions on this issue is that it had
       standing to seek a declaration of nonpaternity under the Juvenile Court Act because it
       became the real party in interest once the juvenile neglect petition was filed. See In re J.J.,
       142 Ill. 2d 1, 6 (1991).
¶ 30        The main purpose of the Juvenile Court Act is to ensure the best interests of the minor
       and the community, and, if possible, to preserve and strengthen the minor’s family ties. 705
       ILCS 405/1-2(1) (West 2010); In re D.S., 198 Ill. 2d 309, 319 (2001). To give effect to that
       purpose, the Juvenile Court Act is to be liberally construed. 705 ILCS 405/1-2(4) (West
       2010). A juvenile abuse, neglect, or dependency proceeding is not a true adversarial
       proceeding but, rather, is one undertaken in the best interests of the minor. See In re J.J., 142
Ill. 2d 1, 8-9 (1991). Under the Juvenile Court Act, when an abuse, neglect, or dependency
       petition is filed, both the State and the trial court have a duty to protect the minor’s best
       interests. J.J., 142 Ill. 2d at 8; D.S., 198 Ill. 2d at 324. Unlike in other court proceedings, in
       a proceeding under the Juvenile Court Act, the trial court may take a more active role and
       may even direct the course of the proceedings as necessary to promptly ascertain the
       jurisdictional facts and to fully gather information bearing upon the minor’s current condition
       and future welfare. 705 ILCS 405/1-2(2) (West 2010); D.S., 198 Ill. 2d at 324.
¶ 31        In the present case, when I consider the relevant provisions of the Parentage Act (as set
       forth in the majority’s opinion) in light of the context of the instant action (a juvenile neglect
       proceeding) and the relevant provisions of the Juvenile Court Act, I would find that the State

                                                  -9-
       had standing to file a motion for a declaration of nonpaternity as to Alfred. I would reach that
       conclusion for several reasons. First, the actions taken by the State in this case were
       authorized by both the Juvenile Court Act and the Parentage Act. The juvenile neglect action
       in the instant case was brought in the best interests of the minor, N.C. See 705 ILCS 405/1-
       2(1), 2-13(1) (West 2010); J.J., 142 Ill. 2d at 8-9. During the course of those proceedings,
       the State and the trial court were obligated to act in N.C.’s best interests. See D.S., 198 Ill.
2d at 324. In my opinion, that obligation could include the filing of a motion for a declaration
       of nonpaternity if, under the particular facts of the case at hand, the State or the trial court,
       on its own motion, believed that the best interests of the minor required that a determination
       of paternity be made. See In re A.K., 250 Ill. App. 3d 981, 984-85 (1993) (the trial court
       properly determined the parentage of a minor in a juvenile abuse case under the Juvenile
       Court Act, even though a presumption of paternity existed as to the presumed father because
       of the presumed father’s marriage to the minor’s mother and despite the fact that the minor’s
       mother was precluded from raising the issue due to a prior ruling in a dissolution
       proceeding). In fact, the Juvenile Court Act specifically provides for the filing of motions as
       necessary to protect the best interests of the minor. 705 ILCS 405/2-13(6) (West 2010).
       Moreover, it is clear that under the Parentage Act, the GAL in this case could have filed a
       motion for declaration of nonpaternity on the minor’s behalf. See 750 ILCS 45/7(b) (West
       2010); M.M., 401 Ill. App. 3d at 422-23. It is also clear and undisputed that the GAL in this
       case did, in fact, agree with the State that the best interests of N.C. would not be served by
       allowing the VAP to stand. Thus, under the unique facts of the present case, the State was
       authorized and, perhaps, obligated under the Juvenile Court Act and the Parentage Act to file
       the motion for declaration of nonpaternity.
¶ 32        Second, there is nothing in the Parentage Act that specifically precludes the State from
       filing a motion to declare nonpaternity under the facts of the present case. Section 6(d) of the
       Parentage Act, which addresses the manner in which a VAP may be challenged, does not
       contain any limitation on who may file such a challenge (see 750 ILCS 45/6(d) (West 2010)),
       and such a limitation may not be read into the statute by this court on appeal. See Gaffney,
       2012 IL 110012, ¶ 56. In addition, to the extent that section 7(b) of the Parentage Act can be
       read as a limitation on who may challenge a VAP, that limitation did not prevent the State
       from doing so in the present case, since the juvenile neglect petition was brought in the
       minor’s best interests and since the minor herself would have had the ability to challenge the
       VAP under section 7(b). See 750 ILCS 45/7(b) (West 2010). Indeed, it would seem to be
       implied in the spirit and purpose of both the Parentage Act and the Juvenile Court Act to
       allow for the filing of such a motion under the facts of the present case to protect the best
       interests of the minor and to provide for the minor’s support. See In re S.B., 2012 IL 112204,
       ¶ 28 (although a court should be cautious about reading words into a statute, it will not
       hesitate to read into a statute a qualifying or expanding expression plainly implied by the
       general context of the act, which has been palpably omitted and which is necessary to prevent
       the legislative purpose from failing in one of its material aspects).
¶ 33        Finally, to the extent that the Parentage Act would require the challenging party, under
       the facts of the present case, to establish a material mistake of fact, I believe that such a
       showing was made. The DNA evidence conclusively established that a mistake of fact had

                                                 -10-
       been made about whether Alfred was the natural father of N.C. Although a presumed father
       in Alfred’s position may not present DNA evidence to establish a mistake of fact (see People
       ex rel. Department of Public Aid v. Smith, 212 Ill. 2d 389, 405-06 (2004)), I see no reason
       why such a limitation would apply to the State challenging a VAP in the context of a juvenile
       neglect proceeding under the facts of the present case.
¶ 34       For the reasons stated, I respectfully dissent from the majority’s opinion in the present
       case. As noted above, I would affirm the trial court’s judgment.




                                               -11-